EXAMINER’S AMENDMENT and REASONS FOR ALLOWANCE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel non-elected claims 14-20.

Reasons for Allowance
Claims 1-6, 9-13, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest the washing machine of independent claim 1 comprising, inter alia, a washing machine comprising a tub, a drum rotatably provided inside the tub, a detergent supply device, a controller that is configured to control the detergent supply device, wherein the detergent supply device comprises: a plurality of cartridges that are each configured to contain liquid additive, a pump configured to extract the liquid additive contained in the plurality of cartridges, an outlet flow path pipe that is connected to the plurality of cartridges and that is configured to guide the extracted additive toward the tub, and an electrode sensor located in the outlet flow path pipe and configured to detect a presence of the liquid additive in the outlet flow path pipe, wherein the controller is configured to control the pump based on an electric signal from the electrode sensor, wherein the outlet flow path pipe comprises: a plurality of inflow ports respectively connected to the plurality of cartridges to receive the liquid additive from the plurality of cartridges, a joint pipe connected to the plurality of cartridges to receive the liquid additive that flows through the plurality of inflow ports, and a discharge port that is in fluid communication with the joint pipe and that is configured to discharge the liquid additive received from the joint pipe toward the tub, and wherein the electrode sensor is configured to be disposed in the joint pipe.
Such configuration provides a novel and non-obvious invention with numerous advantages.  For instance, “the washing machine of the present disclosure includes a flow path pipe sensor installed in the outlet flow path pipe for supplying liquid additive such as detergent to the tub, thereby detecting the existence of the additive in the outlet flow path pipe…, before extracting the additive from the cartridge, it is possible to detect whether the additive remains in the outlet flow path, thereby detecting the blocking of the outlet flow path. Accordingly, there is an advantage of preventing the washing course from proceeding without introducing the additive into the tub…, it is possible to detect whether the additive remains in the outlet flow path pipe through the flow path pipe sensor. Furthermore, the water supply valve supplies water to the outlet flow path pipe through which the additive flows, thereby preventing the outlet flow path from being blocked as the additive is solidified…, after the instruction of the pump operation, it is possible to detect whether the pump is operating normally by detecting the existence of an additive in the outlet flow path pipe through the flow path pipe sensor.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711